               INTHEDISTRlCT/SUPERlORCOURTtORTHESTATEOFAtASKA
                              AT     Juneau


  LIVING THE DREAM ALASKA LLC,

                               Plaintiff(s),
  vs.
  MERCEDES-BENZ USA, LLC,
                                                        CASE NO.                 1JU-18-Oo 01      Cl
                               Defendant(s).
                                                                      SUMMONS
                                                                         AND
                                                                NOTICE TO BOTH PARTIES
                                                                OF JUDICIAL ASSIGNMENT

  To Defendant                        .   MERCEDES-BENZ USA, LLC

  You are hereby summoned and required to file with the court a written answer to the complaint
  which accompanies this summons. Your answer must be filed with the court at

  within 20 days* after the day you receive this summons.
  In addition, a copy of your answer must be sent to:
          Plaintiffs attorney or plaintiff (if unrepresented):GoriuneDudukaian
          Address: Northern Justice Proiect. LLC
                      310 K Street, Suite 200, Anchorage, AK 99501

  If you fail to file your answer within the required time, a default judgment may be entered
  against you for the relief demanded in the complaint.
  If you are not represented by an attorney, you must inform the court and all other parties in this
  case, in writing, of your current mailing address and any future changes to your mailing address
  and telephone number. You may use court form Notice of Change of Address / Telephone
  Number (TF-955), available at the clerk's office or on the court system's website at
  www.state.ak.us/courts/forrns.htm , to inform the court.
                                                -OR-
  If you have an attorney, the attorney must comply with Alaska R. Civ. P. 5(i).
                                NOTICE OF JUDICIAL ASSIGNMENT
                                                                             THIS MATTER IS FORMALLY
                                                                             ASSIGNED TO
  To: Plaintiff and Defendant                                                AM? G. MEAD
  i%?e4,ereby given notice that this case has been assignS to Judge SUPERIORCOURT JUDGE

.—( EAt)   '                                           CLERK F COURT
                          01


                                                                     Deputy CI rk
                        Date
    & iittate or a state officer or agency named as a defendant has 40 days to file its answer. If
10
..Xjou1tave   been served with this summons outside the United States, you also have 40 days to
   file your answer.
   CIV-100 (2106)(st.3)
             Case 3:18-cv-00235-JWS Document 1-1 Filed 10/05/18
                                      .
                                                                     Civil Rules
                                                                            Page4,15,of12.42(c),
                                                                                         9       55 bñÜáÄáí=^
   SUMMONS                                                                                       =m~ÖÉ=N=çÑ=V
 I Goriunc Dudukgian, AK Bar No. 0506051
   James J. Davis, Jr., AK Bar No. 9412140
2 NORIHtRN JUSTICE PROJECT, LLC
3 310KStreet,Suitc200
   Anchorage, AK 99501
4 Tel: (907) 264-6634
   Fax: (866) 813-8645
     P.ninil: gdudukgian®njp-Iaw.com
6    Email: jdavis®njp-iaw.com
     Attorneys for Plaintiff
7
 8                   IN THE SUPERIOR COURT FOR THE STATE OF ALASKA
9
                               FIRST JUDICIAL DISTRICT AT JUNEAU
10
     LIVING THE DREAM ALASKA LLC,                    )
                                                     )
12      Plaintiff;                                   )
                                                     )
13    V.                                             )
14
     MERCEDES-BENZ USA, LLC,                         )
15                                                   )
        Defendant.
16                                                   )      CaseNo.IJU-18- (21701   CI
17
-                                             CUMI"LAINI
18
19          COMES NOW plaintiff Living the Dream Aiaska LLC, by and through counsel,

20   the Northern Justice Project, LLC, and for its complaint against defendant Mercedes-Benz
21
     USA, LLC, alleges and requests relief as follows:
22
23                                    JURISDICTION AND VENUE
24
            1.       This Court has jurisdiction over this case pursuant to AS 22.10.020 as
25
     plaintiff is seeking damages in excess of $100,000 and equitable relief which is beyond
2:
27   the jurisdiction of the District Court.

28
     COMPLAINT
     Living the Dream Alaska LW v. Mercedes-Benz USA, LLC
     CASE    I1U-18-             CI
     PAGE lOPS
                                                                                                   bñÜáÄáí=^
           Case 3:18-cv-00235-JWS Document 1-1 Filed 10/05/18 Page 2 of 9                       =m~ÖÉ=O=çÑ=V
                    Venue is proper under AS 22.10.030 and Alaska Civil Rule 3(c) as

     plaintiff's claims arose within the First Judicial District.

4
                                                PARTIES

                    Plaintiff Living the Dream Alaska LLC is an Alaska limited liability
6
     company with its principal place of business in Juneau, Alaska.

                    Defendant Mercedes-Benz USA, LLC is a Delaware limited liability

     company authorized to transact business within the State of Alaska. Defendant is engaged
10
     in the business of designing, manufacturing, and selling "motor vehicles," as that term is

     defined under AS 45.45.360(6), including the vehicle that is the subject of this lawsuit.
12

13                                   GENERAL ALLEGATIONS
14          5.      On or about October 30, 2016, plaintiff purchased and took delivery of a
is
     new 2016 Mercedes-Benz Sprinter 2500 Crew Van, Vehicle Identification Number
16

17
     WD4FE7CD2GP327283 (hereinafter "the Vehicle").

18          6.      Defendant was the "manufacturer" of the Vehicle, as that term is defined
19
     under AS 45.45.360(5).
20
            7.      The "frill purchase price" for the Vehicle, as that term is defined under AS
21
22   45.45.360(4), was $56,139.00.
23
             8.     Defendant expressly warranted in writing that "any authorized Van Dealer
24
     will make any repairs or replacements necessary to correct defects in material or
25

26   workmanship arising" within 36 months or 36,000 miles, whichever occurred irs; of
27   when plaintiff took delivery of the Vehicle.
28
     COMPLAINT
     Living the Dream Alaska LLC v. Mercedes-Benz WA. LLC
     CASENO. flU-IS- crno! CI
     PAGE 2 OF S
                                                                                                      bñÜáÄáí=^
            Case 3:18-cv-00235-JWS Document 1-1 Filed 10/05/18 Page 3 of 9                         =m~ÖÉ=P=çÑ=V
I




    I               9.       Soon after purchasing the Vehicle, the plaintiff discovered a
    2
         1 "nonconformity," as that term       is defined under AS 45.45.360(7). Specifically, there is a
    3

    4
          clunking noise and vibration from the drive train when shifting into drive and reverse and,

          upon acceleration of the Vehicle. Moreover, the Vehicle does not reliably engage or
    6
                           from four-wheel drive and gets "stuck" in four-wheel drive for extended
    7
                      of time. These nonconformities substantially impair the use and/or market value
    8

    9           the Vehicle.
    10               10. Defendant and/or its authorized Van Dealers have been unable to repair the
    ii
          nonconformities despite more than three attempts to do so.
    12

    13               11.     Plaintiff has substantially complied with the notice requirements under

    14      Alaska's lemon law statute to claim a refund or replacement vehicle.
    15
                     12. Defendant, to date, has refused to provide plaintiff with a refund of the full
    16

    17
                         price of the Vehicle or a new, comparable vehicle. Defendant stated in a letter

    IS      dated August 31, 2017 from Tauren Grant, Aftersales Operations Manager, Western
    19
            Region, that 'MBUSA must... respectfuLly declme your request to repurchase the
                                                                     •



    20



    21 11            13.       The Vehicle continues to have the nonconformities with the drive train.
    23   II                                     CLAIMS FOR RELIEF
    24
                   COUNT I VIOLATION OF THE ALASKA LEMON LAW STATUTE
                                 -

    25

    26               14.     Plaintiff repeats and incorporates by reference the allegations in each of the

    27 11 preceding paragraphs.

    28

              LMng the Dream Atoka oLIC v. Mercedes-Benz tJS4. LW
              CASE NO. flU-IS- (111111 CI
              PAGE 3 OF 8
                                                                                                                 bñÜáÄáí=^
                    Case 3:18-cv-00235-JWS Document 1-1 Filed 10/05/18 Page 4 of 9                            =m~ÖÉ=Q=çÑ=V
 I           15. Defendant violated AS 45.45.305 by refusing to provide the plaintiff with
 2
     a refund or replacement vehicle despite the fhct that the defendant was unable to conform
 3
     the Vehicle to an applicable express warranty after a reasonable number of attempts.

 5           COUNT II— VIOLATION OF ALASKA'S UNFAIR TRADE PRACTICES
                       AND CONSUMER PROTECTION ACT
 6

             16.     Plaintiff repeats and incorporates by reference the allegations in each of the

     preceding paragraphs.
 9
             17.     Defendant is engaged in "trade or commerce" within the meaning of AS
10

II   45.50.471(a).
12           18. Defendant committed an unfair trade practice under AS 45.50.471(b) by
13
     reflismg to provide the plaintiff with a refund or replacement vehicle despite the fact that
14

Is   the defendant was unable to conform the Vehicle to an applicable express warranty after

16   a reasonable number of attempts.
17
-            19.     Plaintiff has s uffered an aawbi'i.nhlc lobs of zuuney or prupaty w at duwt
18
     and proximate result of the defendant's failure to provide the plaintiff with a refund or
19

20   replacement vehicle.
21
      COUNT HI VIOLATION OF THE MAGNUSSON-MOSS WARRANTY ACT
                     -


22
            20. Plaintiff repeats and incorporates by reference the allegations in each of the
23
24   preceding paragraphs.
25          21. The Vehicle is a "consumer product" as defined under the Magnuson-Moss
26
     Warranty Act, 15 U.S.C. § 2301(1), because itis normally used for personal, family, or
27

28   household purposes.
     COMPLAINT
     Living the Dream Alaskgj.LC Y. Mercedes-Benz 1)84 LW
     CASE NO. flU-IS- Ovto( a
     PACE 4 OF 8
                                                                                                         bñÜáÄáí=^
            Case 3:18-cv-00235-JWS Document 1-1 Filed 10/05/18 Page 5 of 9                            =m~ÖÉ=R=çÑ=V
              22.     Plaintiff is the original buyer of the Vehicle and is therefore a "consumer"
2
          that term is defined under 15 U.S.C. § 2301(3).
3
              23.     Defendant is a "warrantor" and "supplier" as defined under 15 U.S.C. §

5    2301(4) and (5).
6
               24. Defendant provided the plaintiff with a "written warranty" as defined under
7
     15 U.S.C. § 2301(6).

               25.    Defendant has thiled to conform the Vehicle to applicable written and
10   implied warranties within a reasonable period of time and without charge to the plaintiff

     in violation of the Magnusson-Moss Warranty Act.
12

13             26.    Plaintiff has been damaged as a result of defendant's breaches of its written
14   and implied warranties as set forth in this Complaint. Plaintiff is therefore entitled to
15
     damages and equitable relief; including revocation of acceptance of the Vehicle, under 15
16
17
     U.S.C. § 23 10(d).

18                      COUNT IV BREACH OF EXPRESS WARRANTY
                                       -




               27.     Plaintiff repeats and incorporates by reface the allegations in each of the
20
        preceding paragraphs.
21
22 II          28. Defendant's "Service and Warranty Information 2016" booklet expressly
23      warrants "to the original and each subsequent owner of a new Sprinter vehicle that any
24
        authorized Van Dealer will make any repairs or replacements necessaxy to correct defects
25

26 in material or workmanship arising during the warranty period." The warranty period is
27      generally for 36 months or 36,000 miles, whichever occurs first, from when a buyer takes
28
        COMPLAINT
        Living the Dream A1askL4C v. Me,vcdes-Renz USA, LW
        CASE NO. flU-iS- W'Wl CI
        PAGE 5OP 8
                                                                                                         bñÜáÄáí=^
              Case 3:18-cv-00235-JWS Document 1-1 Filed 10/05/18 Page 6 of 9                          =m~ÖÉ=S=çÑ=V
1    delivery of the vehicle.

            29. Plaintiff relied upon defendant's written warranty in purchasing the

     Vehicle. The warranty formed part of the basis of the plaintifFs bargain.

5           30. Defendant breached its express warranty because its authorized Van
6
     Dealers have failed to make the necessary repairs to correct the delbcts n the Vehicle s
                                                                                 .
                                                                                 i


7
     drive train and because the defendant has refused to provide plaintiff with a replacement

     vehicle.
10
            31.    Plaintiff notified defendant of the breach of express warranty within a
II
     reasonable time after discovering the breach.
12

13          32. Plaintiff has suffered and shall continue to suffer damages as a direct and

14   proximate result of defendant's failure to repair or replace the Vehicle or refund its lull
15
     purchase price within a reasonable period of time.
16

17
      COUNT V BREACH OF IMPLIED WARRANTY OF MERCHANTABILiTY
                   -




18          33. Plaintiff repeats and incorporates by reference the allegations in each of the
19
     preceding paragraphs.
20
            34. During all relevant limes, defendant has been a "merchant" of motor
21
22   vehicles, as that term is defined under AS 45.02.104(a).
23          35. The Vehicle purchased by the plaintiff was subject to an implied warranty
24
     of merchantability under AS 45.02.314.
25

26
            36. The defects in the Vehicle's drive train rendered the Vehicle unfit for the

27   ordinary purposes for which a crew van is used and thus unnierchantable.
28


           the Dream Aloska LW v. Mercedes-Benz tAIL LW
           NO. '1313-18-01/lOt   ci
           6 OF 8
                                                                                                      bñÜáÄáí=^
           Case 3:18-cv-00235-JWS Document 1-1 Filed 10/05/18 Page 7 of 9                          =m~ÖÉ=T=çÑ=V
1          37•     Plaintiff notified defendant of the breach of the implied warranty of
2
     merchanti         within a reasonable time after discovering the breach.
3
            38.    Plaintiff has suffered and shall continue to suffer damages as a direct and      I
5    proximate result of the defendant's breach of the implied warranty of merchantability
6
     with regard to the Vehicle.
7
                        COUNT VI— REVOCATION OF ACCEPTANCE
8

9           39.    Plaintiff repeats and incorporates by reference the allegations in each of the
'° preceding paragraphs.
II
            40.    The defects in the Vehicle's drive train constitute a nonconlbrmity which
12

13
     substantially impair the value of the Vehicle to the plaintiff.

14          41. Plaintiff reasonably believed that said nonconformity would be cured by
IC
     the defendant within a reasonable period of time pursuant to the terms of the defendant's
16
     "Service and Warranty Information 2016" booklet for the Vehicle.

18          42.    After multiple attempts by the defendant and/or its authorized Van Dealers
19
     to cure, it has become apparent that said nonconformity cannot be seasonably cured.
20
            43. In a series of letters, emails and telephone calls beginning on or about
21
22   August 24, 2017, plaintiff notified defendant of its revocation of acceptance of the

r Vehicle.
24
            44.    Defendant has refused to honor plaintiff's revocation of acceptance of the
25
26 Vehicle and has not refunded the Vehicle's purchase price to the plaintiff. Rather, on
27   August 31, 2017, defendant notified plaintiff that that "MBUSA must.. respectfully
                                                                                   .



28
     COMPLAiNT
     Living the Dream Alaska Us'. Mercedes-Benz WA, LW
     CASENO.IJIJ.18-     LX7IO( ci
     PAGE 7 OF 8
                                                                                                       bñÜáÄáí=^
           Case 3:18-cv-00235-JWS Document 1-1 Filed 10/05/18 Page 8 of 9                           =m~ÖÉ=U=çÑ=V
       your request to repurchase" the Vehicle.
2
      WhEREFORE, plaintiff prays for the following relief:
3

4
      (1) A refund of the $56,139.00 purchase price paid by the plaintiff for the

5

6
      (2) An award of actual, consequential, and incidental damages;
7
      (3) An award of treble damages under AS 45.50.531(a);
 $

9     (4) Prejudgment interest;
10
      (5) An award of the costs and expenses of litigation and full reasonable
11
      y's ibes;
12

13    (6)    All other proper relief.

14    DATED this 7Jday of August, 2018 at Anchorage, Alaska.
15
                                                          PROJECT, LLC
16                                Attorneys
17

18

19

20                                                 Jr., AK Bar No. 9412140
                                                   Sn. AK Bar No. 0506051
2]

22

23

24

25

26

27

28


     the Dnam Alaska LWv. Mercedes-Benz USA. LLC
     NO. IJU-18- ULJ°O( CI
     8 OF 8
                                                                                       bñÜáÄáí=^
     Case 3:18-cv-00235-JWS Document 1-1 Filed 10/05/18 Page 9 of 9                 =m~ÖÉ=V=çÑ=V
